Citation Nr: 1010935	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  98-10 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain on a 
direct basis.

2.  Entitlement to service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for muscle pain on a 
direct basis.

4.  Entitlement to service connection for muscle pain as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for neurologic 
dysfunction affecting the extremities on a direct basis.

6.  Entitlement to service connection for neurologic 
dysfunction affecting the extremities as a chronic disability 
resulting from an undiagnosed illness.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to 
September 1970, from March 1972 to December 1978, from April 
1984 to September 1984, and from October 1984 to November 
1993.  His service included active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Most recently, in October 2007, the Board denied a claim of 
service connection for a voiding dysfunction on both a direct 
basis and as a chronic disability resulting from an 
undiagnosed illness.  In that decision, the Board also 
remanded the six claims remaining on appeal for further 
development.

In August 2009, the Board received additional evidence 
submitted by the Veteran that was forwarded from the Appeals 
Management Center (AMC) in the form of private treatment 
records.  The Board sent the Veteran a letter in 
November 2009 asking him whether he wished to have the agency 
of original jurisdiction (AOJ) review the additional evidence 
or to waive that right.  In December 2009, the Veteran 
responded that he wished to waive review of the newly 
submitted evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) 
(2009).  Thus, the Board will consider such evidence in the 
adjudication of this appeal.

(The decision below addresses the four service connection 
issues relating to joint pain and muscle pain.  The two 
service connection issues concerning neurologic dysfunction 
affecting the extremities are addressed in the remand that 
follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf Veteran.

2.  It is as likely as not that the Veteran has fibromyalgia 
that has resulted in widespread musculoskeletal pain and 
tender points requiring continuous medication for control.


CONCLUSION OF LAW

The Veteran's fibromyalgia, which causes joint pain and 
muscle pain, is a qualifying chronic disability for which 
service connection is warranted.  38 U.S.C.A. § 1117 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has a disability manifested by 
joint pain and muscle pain that is the result of disease or 
injury incurred during his active military service.  
Alternatively, he believes that he has a qualifying chronic 
disability resulting from an undiagnosed illness related to 
his service during the Persian Gulf War.  Thus, the Veteran 
contends that service connection is warranted.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection 
may also be warranted for a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability that 
became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.317 (2009).

Persian Gulf veteran means a veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

Post-service medical records document regular complaints of 
joint pain and muscle pain.  Additionally, the Veteran has 
submitted multiple statements wherein he reported 
experiencing these symptoms throughout his body.  In 
July 2007, he stated that a private physician, Dr. G.F., had 
diagnosed him with fibromyalgia.  In January 2008, the 
Veteran stated that his problems are covered by his diagnosis 
of and treatment for fibromyalgia through Dr. G.F.

In October 2007, the Board remanded the claims, in part, to 
obtain medical records from Dr. G.F.  The records were not 
obtained by the AMC, but the Veteran ultimately submitted the 
relevant records as noted in the introduction.  These 
records, dated from April 2007 to May 2009, contain multiple 
diagnoses of fibromyalgia.  Dr. G.F. prescribed medication to 
treat the fibromyalgia.  In an April 2007 letter from Dr. 
G.F., he stated that the Veteran has long-standing 
fibromyalgia.  Dr. G.F. stated that he had no idea how the 
diagnosis of fibromyalgia relates to any type of military 
issues, but the Veteran reported experiencing widespread 
aches and pains, fatigue, and poor sleep for over 20 years.  
Notably, Dr. G.F. found only eight out of eighteen 
fibromyalgia trigger points, but he explained that the male 
population does not have the kind of tenderness seen in the 
female fibromyalgia population.

The explanation from Dr. G.F. regarding the lack of 
additional trigger points may explain why an April 2009 VA 
examiner did not find that the Veteran met the criteria for a 
diagnosis of fibromyalgia.  That examiner did not find eleven 
sites of pain on examination.  In any case, the Veteran has 
been diagnosed with fibromyalgia by a seemingly competent 
physician who has treated the Veteran for several years.  
Additionally, the Veteran was thought to have fibromyalgia 
after a VA sleep study was performed in July 1995.  In light 
of this evidence, the Board finds that it is as likely as not 
that the Veteran has fibromyalgia.  That is, when reasonable 
doubt is resolved in the Veteran's favor, the evidence as 
likely as not establishes the existence of the claimed 
disability.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Unlike service connection on a direct basis, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require 
competent medical nexus of a link between the qualifying 
chronic disability and military service.  Service connection 
is presumed unless there is affirmative evidence to the 
contrary.  See 38 C.F.R. § 3.317(c); Gutierrez, 19 Vet. App. 
at 1.

Here, the Board has found that the Veteran has fibromyalgia.  
According to 38 C.F.R. § 3.317(a)(2), fibromyalgia is a 
medically unexplained chronic multi-symptom illness.  Thus, 
fibromyalgia is considered a qualifying chronic disability 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  There is no affirmative evidence that fibromyalgia 
was not incurred during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The Veteran's fibromyalgia became manifest to a degree 
of at least 10 percent after his Persian Gulf service.  The 
records from Dr. G.F. document that he has experienced 
widespread musculoskeletal pain and tender points requiring 
continuous medication for control.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5025) (2009) (rating criteria for 
fibromyalgia).  Consequently, the criteria for service 
connection under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are met.  Service connection for 
fibromyalgia is warranted.

Other than fibromyalgia, the record does not suggest that the 
Veteran has any disability or undiagnosed illness manifested 
by joint pain or muscle pain except for those conditions for 
which he has already been awarded service connection.  In 
addition to the widespread musculoskeletal pain, specific 
clinical diagnoses have been made regarding arthritis of the 
left knee, hallux valgus with pes cavus of the left and right 
foot, cervical spine strain with degenerative changes and 
disc narrowing, and lumbosacral strain.  Moreover, the 
Veteran has been awarded service connection for chronic 
fatigue syndrome-another medically unexplained chronic 
multi-symptom illness.  Therefore, the Board finds that the 
Veteran's claims regarding joint pain and muscle pain are 
fully consistent with the award of service connection for 
fibromyalgia herein and that there are no remaining claims on 
appeal pertaining to joint pain or muscle pain.


ORDER

Service connection for fibromyalgia is granted.




REMAND

In October 2007, the Board remanded the claim of service 
connection for neurologic dysfunction affecting the 
extremities on a direct basis and as a chronic disability 
resulting from an undiagnosed illness, in part, to obtain a 
report of a July 2006 nerve conduction velocity (NCV) test 
and electromyography (EMG) that was to be conducted in 
conjunction with a July 2006 VA neurologic examination.  The 
AMC obtained the report after the case was remanded.  The 
results were normal except for evidence of bilateral ulnar 
neuropathies located at the elbows.  This finding is 
significant because the Board also remanded the claim for a 
medical opinion regarding the possible relationship between 
any objective indications of a disability or a diagnosed 
disability and the Veteran's periods of military service or 
to an already service-connected disability.  

In April 2009, the Veteran underwent VA neurologic 
examination pursuant to the October 2007 remand.  The 
examiner concluded that the Veteran has a functional somatic 
syndrome without objective evidence of any impairment in 
peripheral nerve, nerve root, or muscle.  The physical 
examination was essentially normal, but the examiner noted 
that that EMG showed mild compressive neuropathy at the elbow 
affecting both ulnar nerves.  Although no other objective 
indications were found, the bilateral ulnar neuropathy must 
be addressed.  An opinion as to the onset or etiology of the 
ulnar neuropathy was necessary to comply with the October 
2007 remand instructions.  Consequently, the claim must be 
remanded to obtain the opinion.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (holding that a remand by the Board 
confers on the veteran, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand).

In order for the opinion to be of greater evidentiary value, 
the examiner should comment on the documented in-service 
complaint of tingling of the right arm in May 1990 and 
whether any current neurologic dysfunction is related to that 
complaint.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
neurologic examination by a physician 
with appropriate expertise to determine 
whether the Veteran's claimed neurologic 
dysfunction is etiologically related to 
his military service.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).).  
The Veteran's claims file, including a 
copy of this remand, must be made 
available to the designated examiner for 
review in connection with the 
examination.  The examiner should 
expressly state whether there are 
clinical, objective indications that the 
Veteran is suffering from symptoms 
relative to neurologic dysfunction 
affecting the extremities.  If there are 
objective indications of disability, the 
examiner must determine whether these 
symptoms can be attributed to any known 
clinical diagnosis, to include the ulnar 
neuropathy found during the July 2006 
EMG, or to an already service-connected 
disability.  For each diagnosed 
disability, the examiner should provide 
an opinion as to the medical probability 
that the disability is attributable to 
the Veteran's period(s) of military 
service, including a complaint of 
tingling in the right arm in May 1990.  
For those symptoms or conditions that can 
not be attributed to a known clinical 
diagnosis, the examiner should determine 
if there is any affirmative evidence that 
the illness was not incurred during 
active service during the Persian Gulf 
War, or that the illness was caused by a 
supervening condition or event that 
occurred since departure from the Persian 
Gulf War theater.

2.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for neurologic dysfunction 
affecting the extremities on both a 
direct basis and as a chronic disability 
resulting from an undiagnosed illness.  
If the benefit sought is not granted, 
furnish the Veteran with a supplemental 
statement of the case (SSOC) and afford 
him an opportunity to respond before the 
record is returned to the Board for 
further review.  The AOJ must 
specifically address ulnar neuropathy in 
the SSOC.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


